DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim6-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US Patent 6,933,259 B2) referred to herein as 'Hatanaka '.
	Regarding Claim 1, Hatanaka discloses a catalyst that can be utilized for the purposes of
hydrogen generation, exhaust gases purification (Col 1, lines 12-13). This reads on Claim 1, in which an exhaust gas-purifying three-way catalyst is disclosed. Further, Hatanaka discloses composite oxide particles comprising an oxide of a metal M1 and an oxide of a metal M2 (Col 2, lines 22-23) and further discloses loading a metal such as platinum onto such particles in order to form a catalyst (Claim 10, 12). This reads on Claim 1, in which a composite particle, which comprises a base material particle, and a catalytically active particle of a platinum group element supported on the base material particle is disclosed. Further, Hatanaka discloses the amount of Pt loaded is preferably in the range from 0.05 to 30% by weight with respect to the composite oxide 
Further regarding Claim 1, Hatanaka discloses the inventive oxide powder to have pores in the size range of 3.5 to 100 nm which was measured by a mercury porosimeter (Col 4, lines 41-43). This range overlaps with and makes obvious the range claimed in Claim 1.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Hatanaka discloses the composite oxide powder to contain CeO2 - which can store oxygen (Col 8, lines 50-55).
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the preferred particle size of the catalytically active particle, one of ordinary skill in the art would find it obvious to determine the ideal particle size that would maximize catalytic activity in the desired reaction.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the BET specific surface area of the composite oxide powder, one of ordinary skill in the art would find it obvious to determine the ideal specific particle surface area that would maximize catalytic activity in the desired reaction.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above. Further, while prior art is silent regarding the particle diameter of the composite oxide powder, one of ordinary skill in the art would find it obvious to determine the ideal particle diameter that would ideally house the catalytically active particle and maximize catalytic activity in the desired reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738